Citation Nr: 0203186	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  94-06 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
disorder of the left ankle.  

2.  Entitlement to service connection for a chronic acquired 
disorder of the left knee.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1966 to 
May 1970. 

The current appeal arose from a February 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO in pertinent part, denied 
entitlement to service connection for left knee and left 
ankle disorders. 

The case was last before the Board of Veterans' Appeals 
(Board) in February 2000, at which time the Board, after 
adjudicating other claims then pending on appeal, in 
pertinent part, remanded to the RO the claims of service 
connection for left knee and left ankle disorders.

In October 2001 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims and all 
available, relevant evidence necessary for the disposition of 
the appeal has been obtained by the RO.

2.  During active service the veteran sustained a stress 
fracture of the left fibula. 

3.  Arthritis of the left knee or left ankle was not shown in 
service or for many years thereafter; nor was it disabling to 
a compensable degree during the first post service year.

4.  The probative competent medical evidence of record fails 
to demonstrate that the veteran currently has a chronic 
acquired disorder of either the left ankle or the left knee 
linked to service, or causally related to a service connected 
disability. 


CONCLUSIONS OF LAW

1.  A chronic acquired disorder of the left knee was not 
incurred in or aggravated by active service, is not 
proximately due to, the result of, or aggravated by a 
service-connected disability; nor may service connection be 
presumed for arthritis of the left knee.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  A chronic acquired disorder of the left ankle was not 
incurred in or aggravated by active service, is not 
proximately due to, the result of, or aggravated by a 
service-connected disability; nor may service connection be 
presumed for arthritis of the left ankle.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107;  38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show he was seen with 
complaints which included left ankle swelling during the 
treatment in late 1966 and early 1967 after a left tibia 
injury.  

The May 1970 medical examination for separation is 
pertinently unremarkable.  Service medical records are 
negative for any evidence or findings of a chronic acquired 
disorder of either the left knee or the left ankle.

At a Board hearing in 1991 in connection with the claim of 
service connection for a back disability, the veteran stated 
that his knees would hurt if he sat in one place for a long 
time.  He reported that his ankles and knees bothered him 
(Transcript at 16, 22).

VA examined the veteran in August 1992.  He reported pain in 
the ankles since 1989.  He also reported chronic ankle pain 
of two years, chronic knee pain and occasional collapsing.  
The examiner reported chronic synovitis and degenerative 
arthritis of the knees and chronic ankle pain diagnosed as 
synovitis.  X-rays of the knees and the ankles were read as 
showing no degenerative changes of the knees or the ankles.  
On reexamination in June 1993 the diagnoses were essentially 
unchanged.

At a RO hearing in October 1994 the veteran recalled knee 
pain symptoms from the mid 1980's and ankle complaints in the 
previous five or six years (Transcript at 5-6, 14).

A VA examiner in October 1997 reported that the veteran had 
three episodes in service where he was blown up by booby 
traps and had no major fractures, but complained of numerous 
stiffening joints off and on since then.  

After examination of the various joints including evaluation 
of recent radiology reports the examiner, in summary, 
reported that the findings for the veteran's knees and good 
ankle were relatively minor and not indicative of an overall 
joint condition related to each other but were more 
reflective of joint problems in an older man who was 
beginning to have some osteoarthritis symptoms.  The X-rays 
showed a normal left ankle and mild osteoarthritis of the 
knees.

On VA examination in December 1998 the veteran's history was 
one of pain complaints in various joints from time to time 
beginning in service.  The findings for the ankles and the 
left knee were also reported.  The diagnoses included mild 
minimal degenerative changes of the left knee and left ankle 
of constitutional etiology.

The examiner opined that the mild changes as described in 
history with minimal range of motion change for the left knee 
and left ankle related in all likelihood to either the normal 
aging characteristic with minimal aggravation "by as 
described his military history."

A VA examination was accorded to the veteran in April 2000.  
He complained of stiffness in his knees after prolonged 
sitting.  He complained of mid-joint pain, from the anterior 
to posterior.  The left ankle pain was reportedly 
anteromedial.  The pain was described as similar to that of 
the left knee but loosened up with walking.  The left knee 
and left ankle were unremarkable.  X-rays of the left knee 
and ankle were normal.  

Associated with the claims file are VA clinical records dated 
in April 2000 that show the veteran was seen with complaints 
of left knee pain.  

A VA examination was accorded to the veteran in February 
2001.  The examiner referred to the previous April 2000 VA 
examination at which time it had been noted that the veteran 
had no signs of remaining synovitis or other permanent 
impairment of either his left knee or left ankle.  The 
examiner reinstated the foregoing conclusion.

VA conducted a medical examination of the veteran in June 
2001.  The examiner noted that he was responding to the 
medical questions posed by the Board in its most recent 
remand action.  The examiner stated that he did not find any 
arthritis in the left knee or ankle which could be attributed 
to a service-connected spine condition or a healed stress 
fracture of many years ago.

Service connection has been granted for post-traumatic stress 
disorder, rated as 30 percent disabling; residuals of a back 
injury, chronic lumbosacral strain with degenerative changes 
of the lumbar spine and sacroiliac, rated as 10 percent 
disabling; osteoarthritis of the cervical spine at C4-5 and 
C5-6, rated as 10 percent disabling; degenerative arthritis 
of the left shoulder, glenohumeral joint, rated as 10 percent 
disabling; degenerative arthritis of the right shoulder, 
glenohumeral joint, rated as 10 percent disabling; chronic 
synovitis with degenerative changes of the right knee, rated 
as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; bilateral hearing loss, rated as noncompensable; 
and stress fracture of the left mid-fibula, rated 
noncompensable.  The combined schedular evaluation is 70 
percent (bilateral factor considered).  


Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

If not shown during service, service connection may be 
granted for arthritis, if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a);  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date; however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United Sates Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order).

The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  

The portion of those regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday, supra.

The Board finds that VA has already met all obligations to 
the veteran under this new law.  The veteran has been 
apprised of the evidence needed to substantiate the claims on 
appeal.  The record is replete with rating decisions, 
correspondence, statement of the case and supplemental 
statements of the case, all advising of the nature of the 
RO's adjudications, evidence reviewed and needed, and 
application of criteria.  

Furthermore, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.

As noted earlier, the Board remanded the veteran's claims to 
the RO for further development.  Such development was 
undertaken in accordance with the Board's directives.  The RO 
also considered the veteran's claims under the new law 
referable to the duty to assist the veteran as mandated by 
the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

As the Board noted earlier, the veteran sustained a fracture 
of the left mid fibula, and service connection has been 
granted for residuals of such injury.  Otherwise, the service 
medical records are negative for any evidence of a chronic 
acquired disorder of either the left knee or the left ankle.  

While the post service medical record suggests that arthritis 
or synovitis may constitute the underlying disorder to 
account for the veteran's complaints of left knee and left 
ankle pain, the most recent medical evidence of record shows 
that competent medical professionals have concluded there is 
no chronic acquired disorder of either the left knee or the 
left ankle.  

Furthermore, radiographic studies have been negative for any 
significant chronic acquired disease process.  It is well to 
point out that the Court has held that pain per se is not a 
chronic acquired disability upon which to predicate a grant 
of entitlement to service connection.  See Sanchez-Benitez v. 
West, 13 Vet App 282 (1999), aff'd in part, vacated and 
remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 
2001).  

It follows that as there is no chronic acquired disorder of 
the left knee or left ankle demonstrated by the evidentiary 
record, the Board cannot conclude that a disorder of either 
the left knee or left ankle is proximately due to, the result 
of, or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen, supra.  

While service connection has been granted for arthritis in 
various joints, such disease process has not been shown to 
exist in the left knee or left ankle, much less to have been 
disabling to a compensable degree during the first post 
service year.  
As no disorder of the left knee or left ankle has been 
demonstrated by the evidentiary record, the criteria and case 
law referable to continuity of symptomatology for chronic 
disability do not provide a basis for a favorable 
determination of the veteran's claims.  38 C.F.R. § 3.303; 
Savage v. Gober, 10 Vet. App. 488 (1997);  Voerth v. West, 13 
Vet. App. 117 (1999) 

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000).  The Court has held, that in the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the veteran's claims of entitlement to 
service connection for chronic acquired disorders of the left 
ankle and the left knee must be denied.  

As was noted above, there is no medical evidence that he 
currently has the claimed disorders.  His claims are 
predicated on the basis of his own lay opinion.  His opinion, 
standing alone, is insufficient to establish the presence of 
chronic disorders of the left knee or left ankle.  There is 
no evidence that he is a medical professional.  Therefore, he 
lacks the expertise to render a medical opinion with respect 
to provision of a diagnosis and/or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has chronic acquired disorders of the left 
knee or the left ankle.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Although the veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claims of entitlement to service connection for chronic 
acquired disorders of the left knee and left ankle.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the left knee is denied.  

Entitlement to service connection for a chronic acquired 
disorder of the left ankle is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

